DETAILED ACTION
Claims 1-9 and 11-19 are pending before the Office for review.
In the response filed February 22,2022:
Claims 1, 11 and 12 were amended.
Claim 10 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over HONDA et al (U.S. Patent Application Publication 2006/0189145).
With regards to claim 1 and 4, Honda discloses a substrate processing method comprising preparing a substrate including an etching target film and a mask; etching the etching target film through the mask by plasma wherein the etching of the etching target film comprises etching the etching target film in an environment in which hydrogen (H) and fluorine (F) (NF3) when eth etching target film contains silicon nitride (Paragraphs [0021]-[0032], [0043]-[0049] discloses etching silicon oxide and silicon oxide using a reactive ion etching technique using an etching gas including NF3).
Honda does not explicitly disclose heat-treating the substrate at a preset temperature after the etching of the etching target film wherein the etching of the etching target film, a temperature of the substrate is set to be in a range of -60°C or higher and lower than 0°C.
Honda discloses subsequent to etching performing an ashing process to remove a damages layer wherein the substrate is raised to a desired temperature in order to remove the damaged layer (Paragraphs [0026], [0044]) rendering obvious heat-treating the substrate at a preset temperature after the etching of the etching target film and wherein in the etching of the etching target film, a temperature of the substrate is set to be in a range of -20°C or higher to 30°C or lower (Paragraph [0030]) which overlaps Applicant’s claimed amount of a range of -60°C or higher and lower than 0°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Honda to include the heat treatment process as rendered obvious by Honda because Honda teaches that such ashing process can be as a dry cleaning process for removing a damaged layer (Paragraph [0044]), such temperature can desirable remove the oxide film (Paragraph [0030]) and one of ordinary skill in the art prior to the effective filing date of   would have had a reasonable expectation of predictably achieving the desired etching temperature and heat treatment using the teachings of Honda. MPEP 2143D
With regards to claim 2, the modified teachings of Honda renders obvious wherein the heat treating of the substrate comprises removing a reaction product deposited on the etching target film, the reaction product being generated in the etching of the target film and containing silicon, nitrogen and fluorine (Paragraphs [0022], [0031]-[0032]).
The modified teachings of Honda do not explicitly disclose a temperature of a stage configured to place the substrate thereon in the heating treating of the substrate is higher than a temperature at which the reaction product is decomposed by heating and is set to be lower than a lowest temperature amount a temperature at which the etching target film is deformed or degenerated by heat, a temperature at which the mask is formed or degenerated by heat and a temperature a reaction product containing carbon (C) and fluorine (F) generated in the etching of the etching target film is deformed or degenerated by heat.
However the modified teachings of Honda discloses wherein the etchant byproduct is removed by heating the substrate to a second temperature that will thermally decompose reaction products such as (NH4)2SiF6 (Paragraph [0031]); but will not degrade the performance of the transistor while preventing the reformation of the native oxide film (Paragraph [0031]) which renders obvious a temperature of a stage configured to place the substrate thereon in the heating treating of the substrate is higher than a temperature at which the reaction product is decomposed by heating and is set to be lower than a lowest temperature amount a temperature at which the etching target film is deformed or degenerated by heat, a temperature at which the mask is formed or degenerated by heat and a temperature a reaction product containing carbon (C) and fluorine (F) generated in the etching of the etching target film is deformed or degenerated by heat.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Honda to include the temperature as renders obvious by the general disclosure of Honda because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired removal of the byproduct using the temperature as rendered obvious by Honda. MPEP 2143D
With regards to claim 3, the modified teachings of Honda renders obvious wherein the etching target film comprises etching the etching target film in an environment in which hydrogen (H) and fluorine (F) exist when the etching target film contains silicon (Paragraphs [0021]-[0022], [0043] discloses etching a silicon oxide film with a gas obtained by adding H2 to CF4 or a gas of the NF3 family).
With regards to claim 5, the modified teachings of Honda renders obvious wherein the react produce deposited on the etching target film contains ammonium fluorosilicate (Paragraph [0031]).
With regards to claim 6, the modified teachings of Honda discloses wherein the heat treating of the substrate comprises removing a reaction product deposited on the etching target film, the reaction product being generated in the etching of the target film and containing nitrogen, hydrogen and halogen (Paragraphs [0031] discloses heat treating the substrate subsequent to etching in order to remove an etchant byproduct wherein the etchant byproduct may be materials such as (NH4)2SiF6).
The modified teachings of Honda do not explicitly disclose a temperature of a stage configured to place the substrate thereon in the heating treating of the substrate is higher than a temperature at which the reaction product is decomposed by heating and is set to be lower than a lowest temperature amount a temperature at which the etching target film is deformed or degenerated by heat, a temperature at which the mask is formed or degenerated by heat and a temperature a reaction product containing carbon (C) and fluorine (F) generated in the etching of the etching target film is deformed or degenerated by heat.
However the modified teachings of Honda discloses wherein the etchant byproduct is removed by heating the substrate to a second temperature that will thermally decompose reaction products such as (NH4)2SiF6 (Paragraph [0031]); but will not degrade the performance of the transistor while preventing the reformation of the native oxide film (Paragraph [0031]) which renders obvious a temperature of a stage configured to place the substrate thereon in the heating treating of the substrate is higher than a temperature at which the reaction product is decomposed by heating and is set to be lower than a lowest temperature amount a temperature at which the etching target film is deformed or degenerated by heat, a temperature at which the mask is formed or degenerated by heat and a temperature a reaction product containing carbon (C) and fluorine (F) generated in the etching of the etching target film is deformed or degenerated by heat.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Honda to include the temperature as renders obvious by the general disclosure Honda because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired removal of the byproduct using the temperature as rendered obvious by Honda. MPEP 2143D
With regards to claims 7 and 8, the modified teachings of Honda renders obvious wherein the reaction product deposited on the etching target film contains ammonium halide such as ammonium fluoride (Paragraph [0031] discloses (NH4)2SiF6).
With regards to claim 9, the modified teachings of Honda renders obvious wherein the etching of the etching target film and the heat-treating of the substrate are performed without exposing the substrate to atmosphere (Paragraph [0031] discloses it is desirable that the chemical dry process and heat treatment should be carried out without the rupture of vacuum to prevent the re-formation of a native oxide film).
With regards to claim 14, the modified teachings of Honda discloses wherein the heat treating of the substrate, a temperature of the substrate is controlled to be between 100° - 400°C (Paragraph [0031]) which overlaps Applicant’s claimed amount of equal to or higher than 120°C and less than 250°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 16, the modified teachings of Honda discloses wherein the material layer may be a dielectric layer selected from the group consisting of an oxide layer, a nitride layer, a silicon oxide layer, or alternating layers of an oxide and nitride which renders obvious wherein the etching target film includes at least one selected from the group consisting of a silicon nitride film, a silicon oxide film, or a stacked film of a silicon oxide film and a silicon nitride film (Paragraphs [0022], [0031], [0038], [0043] discloses the insulating layer may be silicon oxide, silicon nitride).
With regards to claims 17-18, the modified teachings of Honda renders obvious wherein the heat treating of the substrate is performed by using plasma wherein the plasma used in the heat treating of the substrate is generated from an oxygen gas (Paragraph [0026]).
With regards to claim 19, the modified teachings of Honda discloses wherein, in the etching of the target film may be performed using a gas comprising H2 added to CF4 or NF3  (Paragraph [0022], [0043]) which renders obvious at least one gas selected form the group consisting of a fluorocarbon, a hydrofluorocarbon gas and a gas including nitrogen and hydrogen is used.

Claims 1, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over TANG et al (U.S. Patent 8,435,902) in view of TAKASHIMA et al (U.S. Patent Application Publication 2017/0178922).
With regards to claim 1, Tang discloses a substrate processing method comprising; preparing a substrate including an etching target film (320) and a mask (mask); etching the etching target film through the mask by plasma; and heating the substrate at a present temperature after the etching of the etching target film (Col. 2 line 60 - Col. 5 line 20 discloses etching a silicon oxide film 320  through a mask 310 with a plasma wherein the etching is performed a first low temperature and the substrate is subsequently heated to a second higher temperature).
Tang does not explicitly disclose wherein the etching of the etching target film; a temperature of the substrate is set to be in a range of -60°C or higher and lower than 0°C.
Tang generally discloses wherein the silicon oxide film is etched a temperature below one of 60°C, 50 °C, 40°C or 35°C (Col. 3 line 65-Col 4 line 5, Col. 4 lines28-46). Takashima discloses an etching method comprising etching a silicon oxide film wherein the etching is performed at less than or equal to -35°C (Paragraph [0039]). Asa such Tang as modified by Takashima renders obvious wherein the etching of the etching target film; a temperature of the substrate is set to be in a range of -60°C or higher and lower than 0°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Tang to include the etching temperature as rendered obvious by Takashima because the reference of Takashima teaches that etching silicon oxide film at extremely low temperature environments provides for higher etch rates (Paragraph [0039]).
With regards to claim 13, the modified teachings of Tang renders obvious wherein a chamber in which the heat treating of the substrate is performed is different form a chamber in which the etching of the target film is performed (Tang Col. 9 lines 26-55 discloses the etching and heating may be performed in separate processing chambers which are connected to form a fabrication system).
With regards to claim 15, the modified teachings of Tang renders obvious wherein, in the heat treating o the substrate, a pressure within the processing chamber is controlled to be between about 500mTorr to about 3 Torr (Tang Col. 9 lines 1-11) which overlaps Applicant’s claimed amount of equal to or higher than 133 Pa and equal to or less than 13, 300 Pa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Response to Arguments
Applicant’s arguments, see pages 8-10 of Applicant’s response, filed February 22, 2022, with respect to rejection of claims 1-3, 5-10, 13-16 and 19 have been fully considered and are persuasive. In particular, Applicant’s amendment has overcome the rejection of record. The 102/103 rejection of 1-3, 5-10, 13-16 and 19 under Toh has been withdrawn. New grounds of rejection have been provided under HONDA et al (U.S. Patent Application Publication 2006/0189145), TANG et al (U.S. Patent 8,435,902) and TAKASHIMA et al (U.S. Patent Application Publication 2017/0178922).

With regards to the reference of Honda. Applicant’s amendment overcame the rejection of record as presented in the previous Non-Final Office Action however Honda appears to render obvious Applicant’s newly added limitation. In particular, Honda provides for an overlapping temperature range which renders obvious Applicant’s newly added limitation for the reasons provided for in this Final Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713